DETAILED ACTION
This Office action is in response to the application filed on 25 September 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5 and 10 are objected to because of the following informalities: 
Claim 5, at lines 6-7, “the oscillator circuit” is recited without proper antecedent basis, since this element of the frequency modulation circuit is not introduced until line 8 of claim 5. The claim should be re-drafter in such a way that the oscillator circuit is properly introduced as a part of the frequency modulation circuit before being referred to using the definite article, “the”.
In line 2 of claim 10, “bandpath” should be changed to “bandpass”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the predetermined frequency being higher than a frequency indicative of a value that is a quarter of a half width of a bandpass filter” at lines 10-12. The limitation is indefinite in scope due to the use of the vague phrasing, “indicative of”. That is, it appears to leave open the possibility that the predetermined frequency is actually not higher than the frequency value that is a quarter of the bandpass filter’s half width, but instead only higher than a frequency which in some way indicates said value.
This leads to the question of what types of relationships could exist between the quarter-of-half-width value and the frequency indicative thereof that would satisfy the claim 
It is unclear, for example, if the frequency that is a quarter of the half width (e.g., 2.25 kHz), could undergo some specific mathematical processing, like attenuation by a constant coefficient, to produce a frequency that is smaller but still indicative of the original value. In that case, the limitation as recited in claim 1 could be interpreted as broad enough to cover nearly any predetermined frequency value.
Instead, Examiner will use the example as found in the specification in order to clarify the scope of the limitation, by interpreting it to mean that the predetermined frequency is higher than a frequency that is a quarter of a half width of the bandpass filter.

Further, the immediately following limitation, at the end of claim 1, recites, “a bandpass filter used for measuring noise generated when the switching device is driven”. The specific wording used, and the corresponding teachings and explanations 
Notably, the claim does not explicitly state that the switching control circuit comprises the bandpass filter. The specification makes clear that the filter is part of a separate spectrum analyzer (See Fig. 11) that is used to test the converter for generated EMI according to one or more international standards. However, it is also noted that claim 1 does not limit the bandpass filter to being used for any specific test, but only provides a functional recitation of its use in measuring noise generated when the switching device is driven.
Therefore, when the limitations at issue in claim 1 are read in light of Applicant’s specification, it appears to be implicit that the bandpass filter is not required as part of the switching control circuit. Further, since no specific testing standard or half width frequency value are recited, the bandpass filter is interpreted broadly as any bandpass filter which is at least able to perform the recited function of measuring noise generated when the switching device is driven. Since design and analysis of bandpass filters is elementary in the art, it is presumed that the half width of such a bandpass filter could be any practically-attainable value.

Additionally, claim 2 recites, “the predetermined frequency is higher than a frequency indicative of a value that is a half of the half width” which is substantially similar to the limitation of claim 1 that was cited above, and therefore claim 2 is indefinite for the same reasons as previously explained. 
Similarly, independent claim 12 recites, “the predetermined frequency being higher than a frequency indicative of a value that is a quarter of a half width of a bandpass filter used for measuring noise generated when the switching device is driven” at lines 19-22, which is the same as that cited from claim 1 above. Therefore, claim 12 is also indefinite for the same reasons as have already been explained.
Finally, claims 2-11 are all either directly or indirectly dependent from claim 1, whereas claims 13 and 14 each depend from claim 12. As such, each of these dependent claims inherits the deficient limitations from the respect independent claim, and therefore each of these claims is also indefinite in scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9-12, and 14, as far as they are presently understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolar et al. (US 2018/0109198; “Kolar”).
In re claims 1, 7, and 12, Kolar discloses a power supply circuit (Figs. 1 and 3) configured to generate an output voltage (VOUT) from an alternating current (AC) voltage (not shown; see [0033]), the power supply circuit comprising: a rectifier circuit (not shown; see [0033]) that rectifies the AC voltage; an inductor (23) to which the rectified AC voltage (VIN) from the rectifier circuit is applied; a switching device (24) configured to control an inductor current flowing through the inductor (see graph of i23 in Fig. 3; see also [0032], [0038]); and a switching control circuit (4; see also Figs. 7-9) that controls switching of the switching device based on the inductor current and the output voltage ([0047], [0050]), the switching control circuit including: a frequency modulation circuit (clock generator (7) and sawtooth generator (not shown: [0050]); see also example embodiment in Fig. 18) that generates an oscillator signal (sawtooth signal SOFF ([0050]) and/or clock signal SCLK), and modulates a frequency of the oscillator signal with a predetermined frequency (e.g., the frequency fm of the 
In re claim 2, Kolar discloses wherein the predetermined frequency is higher than a frequency indicative of a value that is a half of the half width (see the above analysis: in an example with a predetermined frequency fm selected from the range of 5kHz-25kHz, it will be higher than half of the half width of a bandpass filter used in testing according to the CISPR standards that Kolar teaches, which is known and specified by the standard as having a half width of about 9kHz, and therefore half of the half width being 4.5kHz).
In re claim 3, Kolar discloses wherein the frequency modulation circuit sets a maximum frequency deviation of the frequency of the oscillator signal to be larger than the half width (see [0062]: in the example where the center switch frequency is chosen as 500kHz as Kolar teaches, then Δfm is selected in the range of 25kHz-100kHz, and is therefore higher than the example half width of around 9kHz).
In re claim 4, Kolar discloses wherein the frequency modulation circuit modulates the frequency of the oscillator signal with a modulation index of five or more ([0062]: taking for example the lower-bound percentages of the ranges of Δf and fm, Δf=0.05*fc and fm=0.01*fc, and therefore the modulation 
In re claim 6, Kolar discloses wherein the switching device (Fig. 3 – 24) is a device for power conversion provided between a power supply line (21) and a ground (22).
In re claims 9 and 14, Kolar discloses wherein the frequency modulation circuit modulates the frequency of the oscillator signal to thereby reduce a ripple rate of the inductor current to below a predetermined value (see [0032], [0038], and [0047] regarding control of the inductor current and slopes, and thus maximum, minimum, and average values; the ripple rate is a simple calculation and therefore whatever the ripple rate is controlled to be via the inductor current control, would be below any higher ripple rate values, all of which are predetermined by the specific magnitude values of the controlled inductor current waveform).
In re claim 10, Kolar discloses wherein the bandpass filter is in accordance with CISPR (International Special Committee on Radio Interference) 16-1 standard ([0004], [0058], [0062]).
In re claim 11, Kolar discloses wherein the predetermined frequency is 5 kHz ([0062]: e.g., in an example where the center switching frequency fc=500kHz and the predetermined frequency fm is selected as 1% thereof, or 5kHz).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolar et al. (US 2018/0109198) in view of Uno et al. (US 2010/0097829; “Uno”).
In re claim 5, Kolar discloses wherein the frequency modulation circuit includes: a control circuit (e.g., in Fig. 18 – 71/72) that outputs, as a control voltage, a [periodic] voltage (fCLK) corresponding to the predetermined frequency and the modulation index (e.g., modulation waveform such as the example shown in Fig. 17), to the oscillator circuit (73 and a sawtooth generator, not shown – [0050]); and an oscillator circuit (73 and sawtooth generator) that outputs the modulated oscillator signal (SCLK and/or sawtooth wave SOFF – [0050]) corresponding to the control voltage (id. and [0066]).


In re claims 8 and 13, Kolar discloses a first error voltage output circuit (51/52 in Fig. 8) that outputs a first error voltage (SERR/SFB; see [0046]) corresponding to a difference between a feedback voltage (SREG) corresponding to the output voltage and a reference voltage (SREF); a multiplier circuit (not numerically labeled in Fig. 8 – the circuit block clearly marked as having a multiplication function at the right-hand side of the figure is described in [0047]) that multiplies 
Kolar does not disclose a second error voltage output circuit that outputs a second error voltage corresponding to a difference between the inductor current and a multiplication result of the multiplier circuit. Whereas Uno discloses a conventional layout and functional description of a known power factor correction controller (Fig. 1), which uses a second error circuit (113) for producing a second error voltage (output of 113) corresponding to a difference between the inductor current (as detected at the non-inverting input of 113 – [0012] and [0014]) and a multiplication result of a multiplier circuit (112) in order to compensate for various power supply fluctuations so that the input AC voltage and current waveforms closely match each other (i.e., power factor correction as understood in the art).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of various spread spectrum frequency modulation techniques in power converters for reducing EMI generation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838